FILED
                                                               United States Court of Appeals
                                                                       Tenth Circuit

                                                                     October 8, 2008
                   UNITED STATES COURT OF APPEALS Elisabeth A. Shumaker
                                                                       Clerk of Court
                                TENTH CIRCUIT


 MARTIN VASQUEZ ARROYO,

              Plaintiff-Appellant,

 v.                                                     No. 08-3132
                                                (D.C. No. 08-CV-03099-SAC)
 MICHAEL SEBES,                                           (D. Kan.)

              Defendant-Appellee.


                           ORDER AND JUDGMENT *


Before O’BRIEN, McKAY, and GORSUCH, Circuit Judges.


      Pro se Plaintiff Martin Vasquez Arroyo appeals the district court’s

dismissal of his 42 U.S.C. § 1983 complaint for failure to state a claim upon

which relief may be granted. We review the court’s dismissal of his complaint de

novo. See Riddle v. Mondragon, 83 F.3d 1197, 1201 (10th Cir. 1996).

      In his complaint, Plaintiff alleges that Defendant committed perjury when



      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      After examining Plaintiff’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).
The case is therefore ordered submitted without oral argument..
testifying against Plaintiff, apparently in Plaintiff’s criminal trial. However, “all

witnesses enjoy absolute immunity from civil liability under § 1983 for their

testimony in a prior trial.” Hunt v. Bennett, 17 F.3d 1263 (10th Cir. 1994) (citing

Briscoe v. LaHue, 460 U.S. 325 (1983)). We therefore agree with the district

court that Plaintiff’s § 1983 action did not state a claim on which relief could be

granted, and we accordingly AFFIRM the district court’s dismissal of Plaintiff’s

complaint.

      We advise Plaintiff that the district court’s dismissal of his complaint for

failure to state a claim counts as a strike for purposes of 28 U.S.C. § 1915(g), and

we remind him that, upon incurring three strikes, he will no longer be able to

proceed in forma pauperis in a civil action in federal court unless he is “under

imminent danger of serious injury,” 28 U.S.C. § 1915(g). We also remind

Plaintiff of his obligation to continue making partial payments until his filing fee

has been paid in full.

                                                Entered for the Court



                                                Monroe G. McKay
                                                Circuit Judge




                                          -2-